DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed on 02/09/2021, with respect to the rejections of claims 1, 3-4, 6-10, 12-14, 17-18, and 20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michael Sean McGee, (Pub. No.: US 2008/0205402 A1), in view of Andrew S. Foltan, (Patent No.: US 6,667,972 B1), the rejections of claims 2 and 15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Michael Sean McGee, (Pub. No.: US 2008/0205402 A1), Andrew S. Foltan, (Patent No.: US 6,667,972 B1), in view of Jeffrey Brian Kinsey, (Pub. No.: US 2006/0209718 A1). Rejection of claim 1 under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Michael Sean McGee, (Pub. No.: US 2008/0205402 A1), Andrew S. Foltan, (Patent No.: US 6,667,972 B1), in view of Jacob Oshins, (Pub. No.: US 2010/0250868 A1), and the rejections of claims 5, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Michael Sean McGee, (Pub. No.: US 2008/0205402 A1), Andrew S. Foltan, (Patent No.: US 6,667,972 B1), in view of Eliezer Aloni, (Pub. No.: US 2010/0312941 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 11/09/2020 has been withdrawn.  

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 1, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 15 of U.S. Patent No.: 9,178,815 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant to each other.

Instant Application #: 16850708
Patent No.: 9,178,815 B2
Regarding Claim 1,	 A method implemented within a computer system having at least one host processor and having first and second Network Interface Controller (NIC) ports communicatively coupled to a physical network external to the computer system, the method comprising: 
receiving a Media Access Channel (MAC) frame at the first NIC port; 
determining the MAC frame is to be forwarded to the second NIC port; and
 effecting forwarding of the MAC frame from the first NIC port to the second NIC port by moving or copying data corresponding to the MAC frame from a first queue associated with the first NIC port to a second queue associated with the second NIC port using a hardware-based forwarding mechanism that does not employ use of software executed on the at least one host processor during forwarding of the MAC frame to effect forwarding the MAC frame. 

Claim 1,	 A method implemented within a computer system having at least one host processor and having first and second Network Interface Controller (NIC) ports communicatively coupled to a physical network external to the computer system, the method comprising: 

receiving a Media Access Channel (MAC) frame at the first NIC port; 
determining the MAC frame is to be forwarded to the second NIC port; and
          effecting forwarding of the MAC frame from the first NIC port to the second NIC port by moving or copying data corresponding to the MAC frame from a first queue associated with the first NIC port to a second queue associated with the second NIC port,
       wherein determining the MAC frame is to be forwarded to the second NIC port and the moving or copying data from the first queue to the second queue are performed independent of the at least one host processor.


receiving a Media Access Channel (MAC) frame at the first NIC port; 

determining the MAC frame is to be forwarded to the second NIC port; and

 effecting forwarding of the MAC frame from the first NIC port to the second NIC port by moving or copying data corresponding to the MAC frame from a first queue associated with the first NIC port to a second queue associated with the second NIC port using a hardware-based forwarding mechanism, 
wherein the forwarding of the MAC frame is facilitated in a manner that does not involve external network switching or CPU resources. 










Claim 1   receiving a Media Access Channel (MAC) frame at the first NIC port; 
 
Claim 1  determining the MAC frame is to be forwarded to the second NIC port; and

Claim 1,            effecting forwarding of the MAC frame from the first NIC port to the second NIC port by moving or copying data corresponding to the MAC frame from a first queue associated with the first NIC port to a second queue associated with the second NIC port,

        
comprising:
 an interconnect interface; 
memory, having an address space; and 
a plurality of network ports coupled in communication via an internal interconnect, each network port having a network interface; wherein the physical NIC is configured to, 
receive a Media Access Channel (MAC) frame at a first network port; 



effect forwarding of the MAC frame from the first network port to the second network port by moving or copying data corresponding to the MAC frame from a first queue associated with the first network port to a second queue associated with the second network port. 
 

comprising:


            an interconnect interface;
  memory, having an address space; and 
a plurality of network ports coupled in communication via an internal interconnect, each network port having a network interface;

 Claim 1   receiving a Media Access Channel (MAC) frame at the first NIC port; 
determining the MAC frame is to be forwarded to the second NIC port; and
Claim 1,            effecting forwarding of the MAC frame from the first NIC port to the second NIC port by moving or copying data corresponding to the MAC frame from a first queue associated with the first NIC port to a second queue associated with the second NIC port,



Claims 2-13, 15-16, and 18-20 stand rejected based on their dependability on the claims 1, 14, and 17 respectively.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463